MEMORANDUM **
Zhongling Fan, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility finding based on an inconsistency within Fan’s testimony regarding the number of times the authorities interrogated her. See Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir.2005). Fan failed to adequately explain this discrepancy when given the opportunity, id. at 1066-67. Accordingly, Fan’s asylum and withholding of removal claims fail. *250See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.